UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ANTHONY FRILANDO, a/k/a Chino Frilando,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:97-cr-00084-CWH-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Anthony Frilando, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Anthony     Frilando    appeals    the    district   court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no   reversible     error.      Accordingly,      we     affirm    for   the

reasons     stated    by   the    district     court.         United   States    v.

Frilando, No. 4:97-cr-00084-CWH-1 (D.S.C. Feb. 29, 2012); see

United States v. Dunphy, 551 F.3d 247, 251–52 (4th Cir. 2009)

(holding that § 3582(c)(2) does not authorize sentence below

minimum of amended Guidelines range); U.S. Sentencing Guidelines

Manual § 1B1.10(b)(2) (2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                        2